Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive unit” in claims 2 and 3, “acceleration detection unit” in claims 1-5, and “drive limiting unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A computer readable medium” appears to cover both transitory and non-transitory embodiments. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. The Examiner suggests that the Applicant add the limitation “non-transitory computer readable medium" to the claim(s) in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhardt (4,970,941)  Tabor discloses (claims 1 and 7) a fluid actuator and control method thereof with a first pressure sensor 22 that measures a pressure of a working fluid that drives a drive target (piston rod of double acting cylinder 21) in a first drive direction, a second pressure sensor 22 that measures the pressure of the working fluid that drives the drive target (piston rod) in a second drive direction different from the first drive direction; and an acceleration detection unit 26 that detects an acceleration generated in the drive target (piston rod) on the basis of the pressure measured by the first pressure sensor 22 and the pressure measured by the second pressure sensor 22 (see col. 2, lines 20-23, col. 3, lines 42-46, and claim 8), wherein (claim 2) a first drive unit (piston in double acting cylinder 21) is provided to drive the drive target (piston rod) along a first drive axis with the working fluid, the first drive direction and the second drive direction are opposite to each other on the first drive axis, and the acceleration detection unit 26 detects an acceleration generated in the drive target (piston rod) along the first drive axis, and (claim 5) a drive limiting unit (incorporated in control circuit 26) is provided to limit driving of the drive target (piston rod) in a case where the acceleration detected by the acceleration detection unit exceeds a predetermined threshold (desired value, see col. 3, lines 42-46, and claim 12).
Regarding claim 8, as far as it is statutory, Reinhardt discloses a controller (control circuit 26) storing a control program (table memory and differentiating stage) of a fluid actuator 21, the control program causing a computer to execute a process (differentiating stage) by measuring a pressure of a working fluid that drives a drive target (piston rod) in a first drive direction, by a first pressure sensor 22, measuring a pressure of the working fluid that drives the drive target in a second drive direction different from the first drive direction, by a second pressure sensor 22, and detecting an acceleration generated in the drive target on the basis of the pressure measured by the first pressure sensor and the pressure measured by the second pressure sensor (see col. 2, lines 20-23, col. 3, lines 42-46, and claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt, as applied to claim 1 above, in view of Tabor (20130276516).  Reinhardt discloses all of the claimed subject matter except for working fluid being a gas.
Tabor teaches for a fluid actuator with a first pressure sensor 20 that measures a pressure of a working fluid that drives a drive target 45 in a first drive direction, a second pressure sensor 25 that measures the pressure of the working fluid that drives the drive target 45 in a second drive direction different from the first drive direction, and that the working fluid is a gas (paragraph [0027] “…powered with different working fluids (e.g…air, other gases…)”) for the purposes of operating the drive target.
Since Reinhardt and Tabor are both in the same field of endeavor the purpose disclosed by Tabor would have been recognized in the pertinent art of Reinhardt.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the working fluid of Reinhardt to be a gas for the purposes of operating the drive target.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other fluid actuators with pressure sensing and drive target parameter processing.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprises (claim 3) second and third drive units and the acceleration detection unit detecting an acceleration in a rotational direction generated in the drive target by the second drive unit and the third drive unit.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
November 19, 2022